 Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 1 of 38 Page ID #:518




 Bee Movie (2007)
   Summary
     AKA                             Arı Filmi, Bee Movie - A Historia De Uma Abelha, Bee Movie - Das
                                     Honigk omplott
                                     Arı Filmi, Bee Movie - A Historia De Uma Abelha, Bee Movie - Das
                                     Honigk omplott, Bee Movie - Das Honigkomplott, Bee Movie - Drôle
                                     d'abeille, Bee movie, la historia de una abeja, Bee Movie: povestea unei
                                     albine, Bitės ﬁlmas, Film o pszczołach, Mézengúz, Pán V_ielka, Pan
                                     Včelka, Би Муви: медовый заговор, История с пчели

     Status                          Released

     Genres                          Animated, Comedy

     Keywords                        cgi

     Start Date                      10/31/2005

     Wrap Date                       Summer 2007

     US Release Date                 11/02/2007

     Int'l Release Date              11/01/2007

     DVD Release Date                03/11/2008

     Budget                          $150,000,000 (Studio System)

     US Box Oﬃce                     $126,597,121

     Worldwide Cume                  $281,797,121

     Directors                       Steve Hickner, Simon J Smith

     Writers                         Jerry Seinfeld, Spike Feresten, Barry Marder, more...

     Actors                          Jerry Seinfeld, Renée Zellweger, Kathy Bates, more...

     Studio                          DreamWorks Animation

     Development Notes               Based on an original idea by Jerry Seinfeld.
      Created: Dec 9 2003 01:04 PM   Last update: Jul 23 2019 02:52 AM   ID: 4807705



Credits

   Company
    Name                                                     Credit                          Credited As

    DreamWorks Animation                                     Studio
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 2 of 38 Page ID #:519



                                           Domestic Theatrical Distributor
  Paramount Pictures
                                           (Canada-F)

                                           Foreign Theatrical Distributor (South
  CJ Entertainment
                                           Korea)

                                           Foreign Theatrical Distributor
  Forum
                                           (Lithuania)

                                           Foreign Theatrical Distributor
                                           (Argentina, Greece, Thailand, South
                                           Africa, United Arab Emirates, Austria,
  United International Pictures            Chile, Denmark, Egypt, Finland,
                                           Hungary, Jordan, Norway, Poland,
                                           Singapore, Sweden, Turkey, Switz
                                           CH-D, Switz CH-F, Switz CH-IT)

                                           Foreign Theatrical Distributor
  Sam Film
                                           (Iceland)

                                           Foreign Theatrical Distributor
  Paramount Pictures International (PPI)
                                           (Australia, United Kingdom)

                                           Foreign Theatrical Distributor
  Ro Image 2000
                                           (Romania)

                                           Foreign Theatrical Distributor
  Universal Pictures International
                                           (Netherlands, Italy)

  Asmick Ace Inc.                          Theatrical Distributor (Japan)

  Blitz-Cine Star                          Theatrical Distributor (Croatia)

                                           Theatrical Distributor (Czech
  Bontonﬁlm
                                           Republic)

  Dreamland                                Theatrical Distributor (Brazil)

  Empire                                   Theatrical Distributor (Lebanon)

  FK                                       Theatrical Distributor (Finland)

                                           Theatrical Distributor (United Arab
  Gulf Film, LLC
                                           Emirates)

  Intercontinental Film Distributors       Theatrical Distributor (Hong Kong)

  MSD                                      Theatrical Distributor (Viet Nam)

  Taramount                                Theatrical Distributor (Serbia)

  Tatra Film                               Theatrical Distributor (Slovakia)

  VIN                                      Theatrical Distributor (Ukraine)

  ZON Lusomundo (now part of NOS
                                           Theatrical Distributor (Portugal)
  Audiovisuals)
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 3 of 38 Page ID #:520



  DreamWorks Home Entertainment   Domestic Video Distributor

  Columbus 81 Productions         Film Financier



 Actor
  Name                            Credit                          Credited As

  Jerry Seinfeld                  Voice of Barry B. Benson

  Renée Zellweger                 Voice of Vanessa

  Kathy Bates                     Voice of Janet Benson

  Oprah Winfrey                   Voice of Judge Bumbleton

  Matthew Broderick               Voice of Adam Flayman

  Patrick Warburton               Voice of Ken

  Larry King                      Voice of Bee Larry King

  Ray Liotta                      Voice of Ray Liotta

  John Goodman                    Voice of Layton T. Montgomery

  Rip Torn                        Voice of Lou Lo Duca

  Chris Rock                      Voice of Mooseblood

  Megan Mullally                  Voice of Trudy

  Larry Miller                    Voice of Buzzwell

  Barry Levinson                  Voice of Martin Benson

  Sting                           Voice of Sting

  Michael Richards                Voice of Bud Ditchwater

  Mario Joyner                    Voice of Jackson

  Jim Cummings                    Voice of Title Narrator         Jim Cummings

  Jim Cummings                    Voice of Graduation Announcer   Jim Cummings

  Tom Papa                        Voice of Splitz

  Tom Papa                        Voice of Klauss Vanderhayden

  Andy Robin                      Voice of Jock #2

  David Moses Pimentel            Voice of Hector

  Chuck Martin                    Voice of Andy
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 4 of 38 Page ID #:521



  Conrad Vernon                 Voice of Freddy

  David Herman                  Voice of Buzz, Bob Bumble, Pilot

  Carol Leifer                  Voice of Press Person #1

  Jeﬀ Altman                    Voice of Uncle Carl

  Brian Hopkins                 Voice of Sandy Shrimpkin, TSA Agent

                                Voice of Jeanette Chung, Mother,
  Tress MacNeille
                                Cow

  Nathan D. Morrissey           Voice of Boy Crying, Timmy

  Olivia Mattingly              Voice of Little Girl

  Simon J Smith                 Voice of Truck Driver, Chet

  Geoﬀ Witcher                  Voice of Press Person #2, Jock #1

  John DiMaggio                 Voice of Janitor, Bailiﬀ              John Di Maggio

  Barry Marder                  Voice of Waterbug

  Sean Bishop                   Voice of Ladybug



 Director
  Name                          Credit                                Credited As

  Steve Hickner                 Director

  Simon J Smith                 Director



 Producer
  Name                          Credit                                Credited As

  Jerry Seinfeld                Producer

  Steven Spielberg              Producer

  Christina Steinberg           Producer

  Mark Swift                    Co-Producer

  Cameron Stevning              Associate Producer



 Writer
  Name                          Credit                                Credited As

  Jerry Seinfeld                Screenplay
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 5 of 38 Page ID #:522



  Spike Feresten                Screenplay

  Barry Marder                  Screenplay

  Andy Robin                    Screenplay

  David Moses Pimentel          Head of Story

  Chuck Martin                  Additional Screenplay Material

  Tom Papa                      Additional Screenplay Material



 Production Management
  Name                          Credit                              Credited As

  Angela Lepito                 Production Supervisor

  Marny Nahrwold                Production Supervisor

  David Yanover                 Production Supervisor (Story)

                                Production Supervisor (Editorial
  Joe Crowley
                                Dept.)

                                Production Supervisor (Art
  Stacey Ernst
                                Department)

                                Production Supervisor (Art
  Carrie Wilksen
                                Department)

  Erik Pope                     Production Supervisor (Story)

  Susan Erokan                  Additional Production Supervisor

  Jenne Guerra                  Production Supervisor (Layout)

                                Production Supervisor (Modeling &
  Christopher Leahy
                                Surfacing)

  Erik Pope                     Production Supervisor (Animation)

                                Production Supervisor (Character
  Adam Brown                    Technical Direction & Character
                                Eﬀects)

  John S Kokum                  Production Supervisor (Lighting)

                                Additional Production Supervisor
  Alison Fedrick
                                (Lighting)

  Mike Kershner                 Production Supervisor (Eﬀects)      Michael Kershner

                                Production Supervisor (Matte
  Lisa O'Brien
                                Painting)
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 6 of 38 Page ID #:523



  Robyn Mesher                  Production Supervisor (Paint Fix)

  Craig Rittenbaum              Central Supervisor

  Tony Cosanella                Production Manager

  Deven Riley LeTendre          Production Manager

                                Global Department Manager
  Barbara Cimity                (Dreamworks Animation Studio         Barb Cimity
                                Production)

                                Global Department Manager
  Darci Zalvin                  (Dreamworks Animation Studio
                                Production)

  Andrew Birch                  Post Production Manager

                                Technology Production Manager
  Sarah Counnas
                                (Dreamworks Animation Technology)

                                Technology Production Manager
  Stacy Rentel
                                (Dreamworks Animation Technology)

  David Yanover                 Post-Production Supervisor

  Miles DeLong                  Script Coordinator

  Wayne Hellinger               Post-Production Coordinator

  Mark Schoellkopf              Post-Production Coordinator

  Mylissa Fitzsimmons-Grieve    Production Coordinator

  Derek Scott McClurg           Production Coordinator

  Jon Eric Schmidt              Production Coordinator

  Joshua Pruett                 Additional Production Coordinator

  Ashleigh Brooke Abele         Production Coordinator (Animation)

  Lawrence D Weisberg           Production Coordinator (Animation)

  Michael Zavala                Production Coordinator (Layout)

                                Production Coordinator (Modeling &
  Joni Thissen
                                Surfacing)

  Tracy Larson                  Production Coordinator (Lighting)

  Liska Ostojic                 Production Coordinator (Lighting)

  Malia P Russell               Production Coordinator (Lighting)

                                Additional Production Coordinator
  Colin de Andrade
                                (Lighting)
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 7 of 38 Page ID #:524



  Angel G Salinas               Production Coordinator (Eﬀects)

                                Production Coordinator (Matte
  Pat Connolly-Sito
                                Painting)

  Ryan Genji Thomas             Production Coordinator (Paint Fix)

  Danielle Blanchard            Production Coordinator (Paint Fix)

  Jesica Lopez                  Production Oﬃce Coordinator

  Jim Surace                    Production Oﬃce Coordinator



 Camera, Film & Tape
  Name                          Credit                               Credited As

  Kevin Cloepﬁl                 Video Transfer

  Gene Goins                    Projectionist

  Kyle Pascucci                 Film & Color Supervisor              Kyle D Pascucci

  Baron Northrop                Film & Color Technician              Baron C Northrop

  Tim Peeler                    Digital Colorist

  Terry Claborn                 Color Timer



 Editor
  Name                          Credit                               Credited As

  Nick Fletcher                 Editor

  Joseph R Thygesen             Additional Editing

  Steven P Moder                Editorial Systems Manager            Steven Moder

  Paul Parmer                   Editorial Systems Engineer

  Michael Cady                  Editorial Systems Engineer

  Mo Henry                      Negative Cutter

  James Ryan                    Associate Editor

  Marcus Taylor                 Associate Editor

  Daniel Fort                   1st Assistant Editor                 Daniel A Fort

  Darrin Ly                     Assistant Editor

  Lisa Davis-Larry              Assistant Editor
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 8 of 38 Page ID #:525



  Paul Neal                     HD Assistant Editor

  Brian Hopkins                 Apprentice Editor



 Music
  Name                          Credit                               Credited As

  Marc Shaiman                  Lyrics ("Thinkin' Bee")

  Jerry Seinfeld                Lyrics ("Thinkin' Bee")

  Lorne Balfe                   Additional Music

  Halli Cauthery                Additional Music

  Michael Levine                Additional Music

  Mark Russell                  Additional Music

  Ryeland Allison               Additional Music

  Heitor Pereira                Additional Music

  Steve Kofsky                  Music Production Services

  Frank Ricotti                 Marimba

  Gary Kettel                   Percussion

  Paul Clarvis                  Percussion

  Laurence Cottle               Specialist Musician

  Tony Clarke                   Specialist Musician

  Julie Butchko                 Music Clearances

  Marc Shaiman                  Music ("Thinkin' Bee")

  Graham Preskett               Additional Orchestral Arrangements

  Rupert Gregson Williams       Score Conductor

  Alastair King                 Score Conductor

  Gavin Greenaway               Score Conductor

  Charlotte Matthews            Assistant Orchestral Contractor

  Jenny O'Grady                 Choral Coordinator

                                London Score Coordinator (for
  Becky Bentham
                                HotHouse Music Ltd.)

  Nyree Pinder                  Assistant Score Coordinator
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 9 of 38 Page ID #:526



  Charlene Huang                Music Coordinator

  Jennifer Schiller             Music Coordinator

  J.J. George                   Music Editor

  Kevin Crehan                  Assistant Music Editor

  Thomas Broderick              Score Technical Engineer

  Pete Snell                    Score Technical Engineer          Peter Oso Snell

  Hans Zimmer                   Executive Music Producer

                                Music Producer ("Here Comes the
  Bill Bottrell
                                Sun")

  Marc Shaiman                  Music Producer ("Thinkin' Bee")

  Rupert Gregson Williams       Music Orchestrator

  Rupert Gregson Williams       Original Music

  Alastair King                 Music Orchestrator

  Geoﬀrey Alexander             Additional Orchestrator

  Tom Bowes                     Orchestra Leader

  Stephen Henderson             Percussion

  Nick Wollage                  Additional Recording

  Rupert Coulson                Additional Recording

  Alan Meyerson                 Score Mixer

  Greg Vines                    Score Mix Assistant

  Geoﬀ Foster                   Score Recorder

  Chris Barrett                 Score Assistant Engineer

  Mat Bartram                   Score Assistant Engineer

  Jake Jackson                  Score Assistant Engineer

  Sam Okell                     Score Assistant Engineer

  Alex Nutton                   Score Assistant Engineer

  Paul Pritchard                Score Assistant Engineer

  Edward Elgar                  Song ("Pomp and Circumstance")

  Jeﬀ Barry                     Song ("Sugar Sugar")
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 10 of 38 Page ID #:527



  Andy Kim                       Song ("Sugar Sugar")

  George Harrison                Song ("Here Comes the Sun")

  The Archies                    Song Performer ("Sugar Sugar")

                                 Song Performer ("Here Comes the
  Sheryl Crow
                                 Sun")

  Jerry Seinfeld                 Song Performer ("Thinkin' Bee")

  Matthew Broderick              Song Performer ("Thinkin' Bee")

  The Metro Voices               Choir                             Metro Voices



 Art Department
  Name                           Credit                            Credited As

  Alex McDowell                  Production Designer

  Christophe Lautrette           Art Director

  Michael Hernandez              Associate Art Director

  Jennifer Lerew                 Story Artist

  David Derrick                  Story Artist

  Ken Morrissey                  Story Artist

  Scott Santoro                  Story Artist

  Toby Shelton                   Story Artist

  Oliver Thomas                  Story Artist

  Kathleen Thorson               Story Artist

  Nassos Vakalis                 Story Artist

  Joel Crawford                  Additional Story Artist

  Alfred Gimeno                  Additional Story Artist

  Bret Haaland                   Additional Story Artist

  Elizabeth Ito                  Additional Story Artist

  Daan Jippes                    Additional Story Artist

  Jennifer Kluska                Additional Story Artist

  Mark Koetsier                  Additional Story Artist

  Claire Morrissey               Additional Story Artist
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 11 of 38 Page ID #:528



  Tom Shannon                    Additional Story Artist

  Jeﬀ Snow                       Additional Story Artist

  Spyros Tsiounis                Additional Story Artist

  Damon Bard                     Sculptor



 Casting
  Name                           Credit                              Credited As

  Leslee Feldman                 Casting

  Christi Soper                  Casting Associate

  Ania Kamieniecki-O'Hare        Casting Assistant                   Ania Kamieniecki

  Elena Siegel                   Casting Assistant



 Executive
  Name                           Credit                              Credited As

                                 Special Projects (Dreamworks
  Richard Chuang
                                 Animation Studio Production)

                                 Special Project (Dreamworks
  Jane Hartwell
                                 Animation Studio Production)

                                 Chief Technology Oﬃcer
  Ed Leonard
                                 (Dreamworks Animation Technology)

                                 Technology Executive (Dreamworks
  Kate Swanborg
                                 Animation Technology)

                                 Head of Global Production
  Nancy Bernstein                (Dreamworks Animation Studio
                                 Production)

                                 Head of Production Technology
  Darin K Grant
                                 (Dreamworks Animation Technology)

                                 Production Executive (Dreamworks
  Suzanne Buirgy
                                 Animation Studio Production)

                                 Production Executive (Dreamworks
  Jill Hopper
                                 Animation Studio Production)

  Sunny Park                     Music Executive

                                 Editorial and Post Production
  James Beshears
                                 Executive
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 12 of 38 Page ID #:529

 Consultants & Advisors
  Name                           Credit                    Credited As

  Mandy Richardville             Researcher

  Caprice A Ridgeway             Researcher



 Wardrobe, Hair & Makeup
  Name                           Credit                    Credited As

  Jane Poole                     Costume Designer



 Sound
  Name                           Credit                    Credited As

  Rick Canelli                   ADR Recordist

  Jack Blessing                  ADR Group

  William Calvert                ADR Group

  David Cowgill                  ADR Group

  Moosie Drier                   ADR Group

  Chad Einbinder                 ADR Group

  Jennifer Crystal               ADR Group                 Jennifer Crystal Foley

  Leigh French                   ADR Group

  Sierra French-Myerson          ADR Group

  Eddie Frierson                 ADR Group

  Elisa Pensler-Gabrielli        ADR Group                 Elisa Gabrielli

  Eileen Galindo                 ADR Group

  Robert Jayne                   ADR Group

  Jonathan Nichols               ADR Group

  Paul Pape                      ADR Group

  Jacqueline Pinol               ADR Group

  Jill Sayre                     ADR Group

  Justin Shenkarow               ADR Group

  Lisa Wilhoit                   ADR Group

  Steve Slanec                   ADR Editor
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 13 of 38 Page ID #:530



  Thomas J O'Connell             ADR Mixer                          Thomas O'Connell

  Leigh French                   ADR Voice Casting

  Luke Dunn Gielmuda             Foley Supervisor

  Jana Vance                     Foley Artist

  Dennie Thorpe                  Foley Artist                       Dennis Thorpe

  Ellen Heuer                    Foley Artist

  Frank Rinella                  Foley Mixer                        Frank Aglieri-Rinella

  Sean England                   Foley Recordist

  Carlos Sotolongo               Recording Engineer (LA Studios)

  Larry Winer                    Recording Engineer (LA Studios)

  Roy Latham                     Recording Engineer (HSR/NY)

  Chad Roucroft                  Recording Engineer (HSR/NY)

                                 Re-recording Engineer (Twentieth
  Tom Lalley
                                 Century Fox Studios)

                                 Re-recording Engineer (Twentieth
  Paul Pavelka
                                 Century Fox Studios)

  Tim Burby                      Supervising Sound Assistant

  Randy Thom                     Sound Designer

  William Files                  Sound Designer                     Will Files

  Michael Silvers                Supervising Sound Editor

  Josh Gold                      Sound Eﬀects Assistant

  Scott Guitteau                 Sound Eﬀects Editor

  Kyrsten Mate Comoglio          Sound Eﬀects Editor

  Andy Nelson                    Sound Mixer

  Anna Behlmer                   Sound Mixer

                                 Recordist (Twentieth Century Fox
  Craig Heath                                                       Craig 'Pup' Heath
                                 Studios)

                                 Recordist (Twentieth Century Fox
  Blake Cornett
                                 Studios)

                                 Recordist (Twentieth Century Fox
  Matt Patterson
                                 Studios)

  William Files                  Supervising Sound Editor           Will Files
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 14 of 38 Page ID #:531


 Accounting
  Name                           Credit                            Credited As

  Lynn Ezelle                    Production Accountant

  Linda Joan Grant               Assistant Production Accountant



 Legal
  Name                           Credit                            Credited As

  Dan Butler                     Music Business Aﬀairs

  Molly Hansen                   Business and Legal Aﬀairs



 Visual Eﬀects & Animation
  Name                           Credit                            Credited As

  Doug Cooper                    Visual Eﬀects Supervisor

  Michael A Miller               Additional FX Supervisor

  Craig Elliott                  Visual Development Artist

  Mahesh Ramasubramanian         Eﬀects (Artistic Supervision)

  Richard Daskas                 Visual Development

  Fernando Benitez               Eﬀects Lead

  James Young Jackson            Eﬀects Lead                       James Jackson

  Paul Duncan                    Visual Development

  Peter Maynez                   Visual Development

  Spencer Knapp                  Eﬀects Lead

  Emil Mitev                     Visual Development

  Alex Ongaro                    Eﬀects Lead

  Allen Ruilova                  Eﬀects Lead

  Tianyi Han                     Visual Development

  Ruben Hickman                  Visual Development

  Michael Isaak                  Visual Development

  Kirsten Kawamura               Visual Development

  Olivia Mole                    Visual Development

  Brett Michael Nystul           Visual Development
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 15 of 38 Page ID #:532



  Zhaoping Wei                   Visual Development

  Michael D Yamada               Visual Development

  Felix Yoon                     Visual Development

  Armand Baltazar                Additional Visual Development

  Kevin Conran                   Visual Development

  Seth Engstrom                  Visual Development

  Patrick Hanenberger            Visual Development

  Bill Kaufmann                  Visual Development

  Steve Pilcher                  Visual Development

  Douglas Rogers                 Visual Development

  Paul Shardlow                  Visual Development

  Raymond Zibach                 Visual Development

  Nathan Detroit Warner          Pre-Visualization

  Ron Frankel                    Additional Pre-Visualization

  Jotham Herzon                  Additional Pre-Visualization

                                 Chief FX Architect (Dreamworks
  Jonathan Gibbs
                                 Animation Studio Production)

                                 Technology Coordinator (Technology
  Lori A Arntzen
                                 Coordination)

                                 Technology Coordinator (Technology
  Laura Howe
                                 Coordination)

                                 Technology Coordinator (Technology
  Dan Malone
                                 Coordination)

                                 Technology Coordinator (Technology
  Jeﬀ Nickerson
                                 Coordination)

                                 Technology Coordinator (Technology
  Laura Watts
                                 Coordination)

  David Burgess                  Additional Animation Supervisor

  Marek Kochout                  Additional Animation Supervisor

                                 Technical Director (Artistic
  Robert A Calvo
                                 Supervision)

  Maurice Bastian                Character Technical Director

  Yakov Baytler                  Character Technical Director
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 16 of 38 Page ID #:533



  Dominic Biladeau               Character Technical Director

  Sean X Chang                   Character Technical Director

  Bart Coughlin                  Character Technical Director

  Gilbert Davoud                 Character Technical Director

  Ted Forgrave                   Character Technical Director

  Milana Huang                   Character Technical Director

  Penny Leyton                   Character Technical Director

  Jeﬀ Light                      Character Technical Director   Jeﬀrey B Light

  Nathan Loofbourrow             Character Technical Director

  Oyvind Nostdal                 Character Technical Director

  Hongseo Park                   Character Technical Director

  Kevin Rodgers                  Character Technical Director

  Gaurav Shenai                  Character Technical Director

  Jeﬀ W Smith                    Character Technical Director   Jeﬀ Smith

  Dug Stanat                     Character Technical Director

  Matt Steele                    Character Technical Director

  Patrick Taylor                 Character Technical Director

  David Walden                   Character Technical Director

  Dick Walsh                     Character Technical Director

  Michael Ware                   Character Technical Director

  Brent Watkins                  Character Technical Director

  Steve R J Bell                 Technical Director

  Robert Armstrong               Technical Director

  Michael Brainerd               Technical Director

  Russell R Dumornay             Technical Director

  Stephen Heidelberg             Technical Director

  T.J. Jackson                   Technical Director

  Matt Johnson                   Technical Director

  Paul A Mais                    Technical Director
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 17 of 38 Page ID #:534



  Madhavi Marigold Muppala       Technical Director

  Salvatore Richichi Jr.         Technical Director

  Allen Stetson                  Technical Director

  Jessi Stumpfel                 Technical Director

  Amy Sun                        Technical Director

  Michael Wilhelmi               Technical Director

  Eve Wong                       Technical Director

  Greg Wuller                    Technical Director

                                 Head of Global Technical Direction
  Mark Orser McGuire             (Dreamworks Animation Studio
                                 Production)

  Ariandy Chandra                Titles

                                 Head of Research and Development
  Jim Mainard                                                          James A Mainard
                                 (Dreamworks Animation Technology)

  Jeﬀrey Wike                    Director (Research and Development)

  Andy Pearce                    Director (Research and Development)

  Sanjay Das                     Director (Research and Development)

                                 Manager (Research and
  William Ballew
                                 Development)

                                 Manager (Research and
  Chuck Lingle
                                 Development)

                                 Manager (Research and
  Ronald D Henderson
                                 Development)

                                 Manager (Research and
  Anna Newman Ghani                                                    Anna Newman
                                 Development)

                                 Manager (Research and
  Nathan Wilson
                                 Development)

                                 Staﬀ Engineer (Research and
  Evan Smyth
                                 Development)

                                 Supervisor (Research and
  Corrin Milewski
                                 Development)

                                 Technical Lead (Research and
  Gregory S Heﬂin
                                 Development)

                                 Technical Lead (Research and
  Peter Cucka
                                 Development)
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 18 of 38 Page ID #:535



                                 Technical Lead (Research and
  Aadil Rhazi
                                 Development)

                                 Technical Lead (Research and
  Deepak Tolani
                                 Development)

                                 Technical Lead (Research and
  Barry Fowler
                                 Development)

                                 Technical Lead (Research and
  Nicholas Long                                                 Nick Long
                                 Development)

                                 Technical Lead (Research and
  Dwight Sikkema
                                 Development)

                                 Technical Lead (Research and
  Graham B Whitted                                              Graham B Whitted, IV
                                 Development)

                                 Technical Lead (Research and
  Galen G Gornowicz                                             Galen Gornowicz
                                 Development)

                                 Technical Lead (Research and
  Gene Rogan
                                 Development)

                                 Technical Lead (Research and
  Eric Tabellion
                                 Development)

                                 Technical Lead (Research and
  Bruce Wilson
                                 Development)

                                 Animation & Rigging Engineer
  Nhi Casey                                                     Nhi Hua Casey
                                 (Research and Development)

                                 Animation & Rigging Engineer
  Mark J Matthews
                                 (Research and Development)

                                 Animation & Rigging Engineer
  Renee Nash
                                 (Research and Development)

                                 Animation & Rigging Engineer
  Kurt Schaefer
                                 (Research and Development)

                                 Animation & Rigging Engineer
  Chloe Chao
                                 (Research and Development)

                                 Animation & Rigging Engineer
  Pia Miniati
                                 (Research and Development)

                                 Animation & Rigging Engineer
  Alex Powell
                                 (Research and Development)

                                 Animation & Rigging Engineer
  Robert G Wilson                                               Rob Wilson
                                 (Research and Development)

                                 Animation & Rigging Engineer
  Daniel Yu
                                 (Research and Development)
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 19 of 38 Page ID #:536



                                 FX Engineer (Research and
  Silviu Borac
                                 Development)

                                 FX Engineer (Research and
  Jennifer Fung
                                 Development)

                                 FX Engineer (Research and
  Jim Leuper
                                 Development)

                                 FX Engineer (Research and
  Josh Schpok
                                 Development)

                                 FX Engineer (Research and
  David Eberle
                                 Development)

                                 FX Engineer (Research and
  Sunil Hadap
                                 Development)

                                 FX Engineer (Research and
  Saty Raghavachary
                                 Development)

                                 FX Engineer (Research and
  A.J. Weber
                                 Development)

                                 FX Engineer (Research and
  Gigi Yates
                                 Development)

                                 Imaging & Compositing Engineer
  Andrew Bonello
                                 (Research and Development)

                                 Imaging & Compositing Engineer
  Andrew Pilgrim
                                 (Research and Development)

                                 Imaging & Compositing Engineer
  Ron Woods
                                 (Research and Development)

                                 Imaging & Compositing Engineer
  Cheng-Jui Yu
                                 (Research and Development)

                                 Infrastructure Engineer (Research and
  Erik Jasso
                                 Development)

                                 Infrastructure Engineer (Research and
  Gregg Carrier
                                 Development)

                                 Infrastructure Engineer (Research and
  Joshua F Richards
                                 Development)

                                 Infrastructure Engineer (Research and
  Kenichiro Tanaka
                                 Development)

                                 Infrastructure Engineer (Research and
  Ben Gamble
                                 Development)

                                 Infrastructure Engineer (Research and
  Rakesh Kushunapally
                                 Development)
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 20 of 38 Page ID #:537



                                 Infrastructure Engineer (Research and
  Mark Rubin
                                 Development)

                                 Infrastructure Engineer (Research and
  Abby Thompson
                                 Development)

                                 Infrastructure Engineer (Research and
  Ali Lakhia
                                 Development)

                                 Infrastructure Engineer (Research and
  Donald Schmidt
                                 Development)

                                 Infrastructure Engineer (Research and
  Jason Williams
                                 Development)

                                 QA Engineer (Research and
  Stephen Baker                                                          Steve Baker
                                 Development)

                                 QA Engineer (Research and
  Will Bilton
                                 Development)

                                 QA Engineer (Research and
  Dennis DeRyke
                                 Development)

                                 QA Engineer (Research and
  Peter Miller
                                 Development)

                                 QA Engineer (Research and
  Jacques Rendu
                                 Development)

  Janet Breuer                   PE Manager

  Edward A Bruno                 Supervisor (Production Engineering)

  Gregory Brauer                 Supervisor (Production Engineering)

  Amy McDonald Sandjideh         Supervisor (Production Engineering)

  Michael Seales                 Supervisor (Production Engineering)

  Michael J Henderson            Supervisor (Production Engineering)

                                 Prinicpal Engineer (Production
  Mitchell Amino
                                 Engineering)

  Holly Allen                    Engineer (Production Engineering)

  Jayson DeLancey                Engineer (Production Engineering)

  Jerry Hebert                   Engineer (Production Engineering)

  Michael J Pan                  Engineer (Production Engineering)

  Greg Brentin                   Engineer (Production Engineering)

  Simon Feltman                  Engineer (Production Engineering)

  Mark Jackels                   Engineer (Production Engineering)
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 21 of 38 Page ID #:538



  Sreenivasa Pydi                Engineer (Production Engineering)     Sreenivasa Kumar Pydi

  Kwesi Davis                    Engineer (Production Engineering)

  Ben George                     Engineer (Production Engineering)

  Mark A Kauﬀman                 Engineer (Production Engineering)

  Laura Wood                     Engineer (Production Engineering)

  Nishkar Grover                 Engineer (Production Engineering)

  Edward Labao                   Engineer (Production Engineering)     Ed Labao

  Dave Young                     Engineer (Production Engineering)     David Young

  Lans H Carstensen              Manager (Systems Engineering)

  Michael Kiernan                Manager (Systems Engineering)

  Skottie Miller                 Staﬀ Engineer (Systems Engineering)

                                 Alliance Manager (Systems
  Hans Ku
                                 Engineering)

                                 System Architect (Systems
  Micheal Cutler
                                 Engineering)

                                 System Architect (Systems
  Sean Kamath
                                 Engineering)

                                 System Architect (Systems
  Thomas A La Porte
                                 Engineering)

                                 System Architect (Systems
  Larry S Lile
                                 Engineering)

                                 Engineering System Administrator
  Greg Bulman
                                 (Systems Engineering)

                                 Engineering System Administrator
  Marc Fleury
                                 (Systems Engineering)

                                 Engineering System Administrator
  Mark Lelles
                                 (Systems Engineering)

                                 Engineering System Administrator
  Raﬃ Parikian
                                 (Systems Engineering)

                                 Engineering System Administrator
  Scott Chapin
                                 (Systems Engineering)

                                 Engineering System Administrator
  Tiﬀany L Hopper
                                 (Systems Engineering)

                                 Engineering System Administrator
  Rich Marco                                                           Richard J Marco
                                 (Systems Engineering)
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 22 of 38 Page ID #:539



                                 Engineering System Administrator
  Daniel Rich
                                 (Systems Engineering)

                                 Engineering System Administrator
  Christopher J Cugno
                                 (Systems Engineering)

                                 Engineering System Administrator
  Jason Lee
                                 (Systems Engineering)

                                 Engineering System Administrator
  Rezk Mekhael
                                 (Systems Engineering)

                                 Engineering System Administrator
  Roberto Romo
                                 (Systems Engineering)

                                 Engineering System Administrator
  John F. Detke
                                 (Systems Engineering)

                                 Engineering System Administrator
  Jeﬀ Lee                                                           Jeﬀ Lee
                                 (Systems Engineering)

                                 Engineering System Administrator
  John Kerry O'Sullivan
                                 (Systems Engineering)

                                 Engineering System Administrator
  Stephen E Ross
                                 (Systems Engineering)

                                 Engineering System Administrator
  Tim Toll
                                 (Systems Engineering)

  Neil Okamoto                   Manager (System Operations)

                                                                    Carol J Shimabukuro
  Carol J Choy                   Supervisor (System Operations)
                                                                    Choy

  Ed Granlund                    Supervisor (System Operations)

                                 Operations System Administrator
  Scott A Kilty
                                 (System Operations)

                                 Operations System Administrator
  John R Miller
                                 (System Operations)

                                 Operations System Administrator
  Chris Reisor
                                 (System Operations)

                                 Operations System Administrator
  Bart Feliciano
                                 (System Operations)

                                 Operations System Administrator
  Anthony Lanni
                                 (System Operations)

                                 Operations System Administrator
  Jalil Mohammed
                                 (System Operations)

                                 Operations System Administrator
  Alvin Tenpo
                                 (System Operations)
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 23 of 38 Page ID #:540



                                 Operations System Administrator
  Jorge Gonzalez
                                 (System Operations)

                                 Operations System Administrator
  Wen-Po Bobby Lee
                                 (System Operations)

                                 Operations System Administrator
  Mike Pace
                                 (System Operations)

                                 Operations System Administrator
  Arwin Tugade
                                 (System Operations)

                                 Operations System Administrator
  John Harris
                                 (System Operations)

                                 Operations System Administrator
  Derek Mann
                                 (System Operations)

                                 Operations System Administrator
  Joanne Pham
                                 (System Operations)

                                 Operations System Administrator
  George Villacres
                                 (System Operations)

                                 Operations System Administrator
  Brandon Miles
                                 (System Operations)

                                 Operations System Administrator
  Kenneth Pﬂum
                                 (System Operations)

                                 Operations System Administrator
  Jasten Wine
                                 (System Operations)

                                 Asset Management (System
  Jeri Heit
                                 Operations)

                                 Asset Management (System
  Aaron Marshall
                                 Operations)

  Barbara Ford                   Manager (Post Technology)

                                 Media Tools Supervisor (Post
  Marty Sixkiller
                                 Technology)

                                 Imaging Tools Supervisor (Post
  John M Hanashiro                                                 John Hanashiro
                                 Technology)

  Stewart Birnam                 Engineer (Post Technology)

  Mark W Kirk                    Engineer (Post Technology)

  Fabio Lissi                    Engineer (Post Technology)

  Karl Rasche                    Engineer (Post Technology)

                                 Manager (Digital Resource
  Mark M Tokunaga
                                 Management)
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 24 of 38 Page ID #:541



                                 VSC/Halo Manager (Digital Resource
  Emmanuel C Francisco
                                 Management)

                                 Hardware Engineering Supervisor
  Richard F Rubio
                                 (Digital Resource Management)

                                 Hardware Engineering Supervisor
  Gene Takahashi
                                 (Digital Resource Management)

                                 Hardware Engineer (Digital Resource
  Brett L Alexander
                                 Management)

                                 Hardware Engineer (Digital Resource
  Mauricio Brenes
                                 Management)

                                 Hardware Engineer (Digital Resource
  Patrick Danford
                                 Management)

                                 Hardware Engineer (Digital Resource
  Joanna Laurent
                                 Management)

                                 Hardware Engineer (Digital Resource
  Alain Anton Banas
                                 Management)

                                 Hardware Engineer (Digital Resource
  Michael Coronado                                                     Michael S Coronado
                                 Management)

                                 Hardware Engineer (Digital Resource
  Adnan Ghani
                                 Management)

                                 Hardware Engineer (Digital Resource
  Lindsay Oikawa
                                 Management)

                                 Hardware Engineer (Digital Resource
  Ernesto A Quiroz II
                                 Management)

                                 Technical Resource Supervisor
  Donald Hibbard                                                       Donald R Hibbard
                                 (Digital Resource Management)

                                 Technical Resource Supervisor
  Julie Gumbiner
                                 (Digital Resource Management)

                                 Resource Administrator (Digital
  Michael Bolds
                                 Resource Management)

                                 Resource Administrator (Digital
  Geoﬀrey Jarrett
                                 Resource Management)

                                 Resource Administrator (Digital
  Mark Macready
                                 Resource Management)

                                 Resource Administrator (Digital
  Robert Ramat                                                         Robert C Ramat
                                 Resource Management)

                                 Resource Administrator (Digital
  Grant Callaghan
                                 Resource Management)
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 25 of 38 Page ID #:542



                                 Resource Administrator (Digital
  Ross Krothe
                                 Resource Management)

                                 Resource Administrator (Digital
  Clare A McKenna
                                 Resource Management)

                                 Resource Administrator (Digital
  Enrique Saldivar
                                 Resource Management)

                                 Resource Administrator (Digital
  Paul Franz
                                 Resource Management)

                                 Resource Administrator (Digital
  Bryan Gregg Lashelle
                                 Resource Management)

                                 Resource Administrator (Digital
  Nick Nelson
                                 Resource Management)

                                 Resource Administrator (Digital
  Purnanand D Wagle
                                 Resource Management)

                                 Render Engineer (Research and
  Suelika Chial                                                    Suelika J Chial
                                 Development)

                                 Render Engineer (Research and
  Brian J Green
                                 Development)

                                 Render Engineer (Research and
  Ben Hian-Tiat Kwa                                                Ben H Kwa
                                 Development)

                                 Render Engineer (Research and
  Reid Gershbein
                                 Development)

                                 Render Engineer (Research and
  P J McNerney
                                 Development)

                                 Render Engineer (Research and
  Janne Kontkanen
                                 Development)

                                 Render Engineer (Research and
  Charlotte Manning
                                 Development)

                                 Render Engineer (Research and
  Bruce Tartaglia
                                 Development)

                                 Render Engineer (Research and
  Feng Xie
                                 Development)

  Ardie Johnson                  Modeling (Artistic Supervision)

  Nadja Bonacina                 Modeler

  Joachim de Brunier             Modeler

  Jeﬀ Hayes                      Modeler

  Hyun Huh                       Modeler
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 26 of 38 Page ID #:543



  Marcos Kang                    Modeler

  Haengsook Oh                   Modeler

  John P Rand                    Modeler

  Kull Shin                      Modeler

  Jeﬀ Wagner                     Modeler

  Tony Williams                  Modeler                                Tony K Williams

  Ming Hao Yu                    Modeler

  Min Yu Chang                   Additional Modeler

  Cristian Dumitriu              Additional Modeler

  Jinwoo Lee                     Modeler

  Ronn Brown                     Matte Painter (Artistic Supervision)

  Justin Brandstater             Lead Matte Painter

  David Bailey                   Matte Painter

  Eric Bouﬀard                   Matte Painter

  Jett Green                     Matte Painter

  Pamela Hobbs                   Matte Painter

  Mark Nonnenmacher              Matte Painter

  Paul Rivera                    Matte Painter

  Alp Altiner                    Additional Matte Painter

  Scott Brisbane                 Additional Matte Painter

  Paul Duncan                    Additional Matte Painter

  Adam J. Ely                    Additional Matte Painter

  Tony Halawa                    Additional Matte Painter

  Daniel Brick                   Matte Painting Compositor

  Marla Valentine                Matte Painting Compositor

  Nol Meyer                      Head of Layout

  Richard Shiba                  Final Layout (Artistic Supervision)

  Daniel Bunn                    Rough Layout Artist

  Ewan Johnson                   Rough Layout Artist
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 27 of 38 Page ID #:544



  Conor W Kavanagh               Rough Layout Artist

  Mark Mulgrew                   Rough Layout Artist

  Pamela B Stefan                Rough Layout Artist

  Andrew Titcomb                 Rough Layout Artist

  Shane L Wapskineh              Rough Layout Artist

  James Keefer                   Additional Rough Layout Artist

  David Morehead                 Additional Rough Layout Artist

  Gerald McAleece III            Additional Rough Layout Artist

  Damon O'Beirne                 Additional Rough Layout Artist

  J. C. Alvarez                  Final Layout Artist

  James Bird                     Final Layout Artist

  Corey Hels                     Final Layout Artist

  Rachel Lagdao                  Final Layout Artist

  Valerie Lettera                Final Layout Artist              Valerie Lettera-Spletzer

  David Patrick Valera           Final Layout Artist

  Ryan N Williams                Final Layout Artist

  Eve Wong                       Final Layout Artist

  Jason "Captain" Carter         Additional Final Layout Artist

  Doug Seiden                    Additional Final Layout Artist   Douglas Seiden

  Peter Upson                    Additional Final Layout Artist

  Igor Lodeiro                   Key Lighter

  Benjamin Lishka                Lead Lighter

  Shaun Collaco                  Lead Lighter

  Gina Lawes-Warr                Lead Lighter                     Gina Lawes

  David C Lawson                 Lead Lighter

  Robert Lurye                   Lead Lighter

  Michael Manza                  Lead Lighter                     Michael J Manza

  Scott McKee                    Lead Lighter                     M Scott McKee

  Frank Sabia                    Lead Lighter
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 28 of 38 Page ID #:545



  Marc J Scott                   Lead Lighter

  Christa Starr                  Lead Lighter

  Don Taylor                     Lead Lighter

  Liang-Yuan Wang                Lead Lighter

  Mark A Wilson                  Lead Lighter

  Gianni Aliotti                 Lighting Artist

  William E Arias                Lighting Artist

  Matthew Clubb                  Lighting Artist

  Clint Colver                   Lighting Artist

  Caine Dickinson                Lighting Artist

  Dale Drummond                  Lighting Artist

  Aaron Estrada                  Lighting Artist

  Udai Haraguchi                 Lighting Artist

  Edward Helmers                 Lighting Artist           Edward Ted Helmers

  Rory Hinnen                    Lighting Artist

  Rob Holder                     Lighting Artist

  Chris Jolly                    Lighting Artist

  Soo Kim                        Lighting Artist           Soo Kyung Kim

  Takumi Kimura                  Lighting Artist

  Soo King                       Lighting Artist

  Han Lei                        Lighting Artist

  Dan Levy                       Lighting Artist

  Christopher Lexington          Lighting Artist

  Shanna Lim                     Lighting Artist

  Ethan Ormsby                   Lighting Artist

  Nick Panagos                   Lighting Artist           Nic H Panagos

  Mary Payne                     Lighting Artist

  Jeﬀ Ranasinghe                 Lighting Artist

  Dennis Recchia                 Lighting Artist
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 29 of 38 Page ID #:546



  Christopher Simmons            Lighting Artist

  Curt Stewart                   Lighting Artist

  Ozgur Ustundag                 Lighting Artist

  Ken Ball                       Additional Lead Lighter

  Bert T Poole                   Additional Lead Lighter             Bert Poole

  Brian J Danker                 Additional Lead Lighter

  Jung Jin Song                  Additional Lead Lighter

  Jess Bressler                  Additional Lighting Artist

  Gina DiBari                    Additional Lighting Artist

  Mathieu Cassagne               Additional Lighting Artist

  Sebastien Chort                Additional Lighting Artist

  D Wallace Colvard              Additional Lighting Artist

  Ben Fischler                   Additional Lighting Artist

  Matthieu Grospiron             Additional Lighting Artist

  Timothy Bud McMahon            Additional Lighting Artist

  Eli Rod                        Additional Lighting Artist

  Deepa Agarwal                  Paint Fix Artist

  Liz Borges-Herzog              Paint Fix Artist

  Craig Cannon                   Paint Fix Artist

  Kevin James Coyle              Paint Fix Artist

  Emily How                      Paint Fix Artist

  Ji Sun Lee                     Paint Fix Artist

  Carrie VanEtten                Paint Fix Artist

  Lori Williams                  Paint Fix Artist

  Craig Halperin                 Lead Eﬀects Developer

                                 Head of Digital Operations
  Derek A Chan                                                       Derek Chan
                                 (Dreamworks Animation Technology)

  Christophe Lautrette           Character Design

  Devin Crane                    Character Design
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 30 of 38 Page ID #:547



  Carlos Grangel                 Character Design

  Nicolas Marlet                 Character Design

  Patrick Mate                   Character Design

  Tony Siruno                    Character Design

  thomas paul thesen             Character Design

  Craig Kellman                  Additional Character Design

  Bill Mayer                     Additional Character Design

  Terran Boylan                  Character Technical Director

  Fabio Lignini                  Head Character Animation

                                 Character Eﬀects (Artistic
  Damon Crowe
                                 Supervision)

                                 Character Technical Director (Artistic
  Sandy Kao
                                 Supervision)

                                 Character Technical Director (Artistic
  Kevin M Ochs
                                 Supervision)

  Fabian Elmers                  Character Eﬀects Animator

  Ken Faiman                     Character Eﬀects Animator

  Christopher Frobose            Character Eﬀects Animator

  Kavita Khosla                  Character Eﬀects Animator

  Bryan Poon                     Character Eﬀects Animator

  Steve Rembuskos                Character Eﬀects Animator

  Dante Tantoco                  Character Eﬀects Animator

  Ron Williams                   Character Eﬀects Animator

                                 Head of Global Character
  Beth Hofer                     Development (Dreamworks Animation
                                 Studio Production)

  Annmarie Koenig                Additional CG Supervisor

  Donnachada Daly                Animator

  Eric C Deuel                   Animator

  Antony Gray                    Animator

  Sean McLaughlin                Animator

  Chris Wahl                     Animator
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 31 of 38 Page ID #:548



  Chris Capell                   Animator

  Line Korsgaard Andersen        Animator (Artistic Supervision)

  John Hill                      Animator (Artistic Supervision)

  Gabe Hordos                    Animator (Artistic Supervision)

  Eric Fernandes                 Lighting (Artistic Supervision)

  Michael McNeill                Lighting (Artistic Supervision)

  Michael Necci                  Lighting (Artistic Supervision)

  Aaron Smith                    Lighting (Artistic Supervision)

  Pablo Valle                    Lighting (Artistic Supervision)

  Sabrina Riegel                 Surfacing (Artistic Supervision)

  Grant Larson                   Additional Automobile Design

  Kevin Andruschak               Animator

  Christopher M Bancroft         Animator

  Michelle Cowart                Animator

  Steve Cunningham               Animator

  Bill Diaz                      Animator

  Tomoyuki Harashima             Animator

  Willy Harber                   Animator

  Martin P Hopkins               Animator

  Steve Horrocks                 Animator

  Jim Hull                       Animator

  Yair Kantor                    Animator

  Morgan Kelly                   Animator

  Serguei Kouchnerov             Animator

  James Lopez                    Animator

  Kevin Maclean                  Animator

  Patrick Mate                   Animator

  David Pate                     Animator

  Jean-Francois Rey              Animator
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 32 of 38 Page ID #:549



  Ben Rush                       Animator

  Sean Sexton                    Animator

  Andrea Simonti                 Animator

  Michael Stern                  Animator                  Mike Stern

  William Tessier                Animator

  Alexis Wanneroy                Animator

  David Weatherly                Animator

  Greg Whittaker                 Animator

  Scott Wright                   Animator

  Onur Yeldan                    Animator

  Fernando Abarca                Additional Animator

  Manuel Aparicio                Additional Animator

  Chung Chan                     Additional Animator

  Paul Chung                     Additional Animator

  Melanie Cordan                 Additional Animator

  Cassidy Curtis                 Additional Animator

  Mark Donald                    Additional Animator

  Ryan Gong                      Additional Animator

  Jeﬀrey K Joe                   Additional Animator

  Michael Kiely                  Additional Animator

  Chris Kirshbaum                Additional Animator

  Bryce McGovern                 Additional Animator

  Simon Otto                     Additional Animator

  Carlos Rosas                   Additional Animator

  David Spivack                  Additional Animator

  Kathy Zielinski                Additional Animator

  Paolo Jose deGuzman            Lead Surfacer

  Ricky Baba                     Surfacer

  Nathalie Buce                  Surfacer
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 33 of 38 Page ID #:550



  Tony Davidson                  Surfacer

  Jeremy Engleman                Surfacer

  Sully Jacome Wilkes            Surfacer

  Brandi Johnson                 Surfacer

  Jiyoung Lee                    Surfacer

  Christopher Lexington          Surfacer

  James J Martin                 Surfacer

  Tsun-hui Andrea Pun            Surfacer

  Violette Sacre                 Surfacer

  Young-eun Song                 Surfacer

  Kevin Turcotte                 Surfacer

  David Valdez                   Surfacer

  Gentaro Yamamoto               Surfacer

  Motohisa Adachi                Eﬀects Animator

  Shinsaku Arima                 Eﬀects Animator

  Julie Anne Brame               Eﬀects Animator

  Paul F Bruchhaeuser            Eﬀects Animator

  Alan Cheney                    Eﬀects Animator

  Hammer Chu Wai Ho              Eﬀects Animator

  Christian Hatﬁeld              Eﬀects Animator

  Tim Keenan                     Eﬀects Animator

  Andrew Young Kim               Eﬀects Animator

  Gokhan Kisacikoglu             Eﬀects Animator

  Victor Lew                     Eﬀects Animator

  Jason Mayer                    Eﬀects Animator

  Alessandro Nardini             Eﬀects Animator           Alex Nardini

  Matthew Head                   Eﬀects Animator

  Karen Kirkhuﬀ Smith            Eﬀects Animator

  David Tidgwell                 Eﬀects Animator
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 34 of 38 Page ID #:551



  Masahito Yoshioka              Eﬀects Animator

  Xiao Zhang                     Eﬀects Animator

  Jonathan Gibbs                 Additional Eﬀects Animator

  Andre LeBlanc                  Additional Eﬀects Animator

  William Opdyke                 Additional Eﬀects Animator

  Koen Vroeijenstijn             Additional Eﬀects Animator

  Stephen Wood                   Additional Eﬀects Animator

                                 Lighting Architect (Dreamworks
  Mark Edwards
                                 Animation Studio Production)

                                 Pipeline Architect (Dreamworks
  Jeﬀ Beall
                                 Animation Studio Production)

                                 Operations System Administrator
  David Dinsmore                                                        Dave Dinsmore
                                 (System Operations)



 Below The Line
  Name                           Credit                                 Credited As

  Michelle Sandoval              Assistant (to Producers)

  Kate Fenneman                  Assistant (to Jerry Seinfeld)

  Max Dionne                     Assistant (to the Directors)

  Andrew Zack                    Executive Assistant (to Hans Zimmer)

                                 Administrative Assistant (Technology
  Jenn DiBella-Ferrari
                                 Coordination)

                                 Administrative Assistant (Technology
  Stephanie Huber
                                 Coordination)

                                 Administrative Assistant (Technology
  Shawnis Tinker
                                 Coordination)

                                 Administrative Assistant (Technology
  Michael Villareal
                                 Coordination)

  Anna Nersesyan                 Production Assistant

  Angelica Vogt                  Production Assistant

  Matt Brown                     Production Assistant

  Matthew Rumford                Production Assistant

  Steven D Kreiner               Production Assistant (Lighting)
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 35 of 38 Page ID #:552



    David Tish                                 Post Production Executive Assistant

                                               Oﬃce Manager (Technology
    Harbor Peoples
                                               Coordination)

    Allison Bernardi                           Media Coordinator

    Nelson Lee                                 Media Coordinator



   Publicity
    Name                                       Credit                                Credited As

                                               Marketing Production (Dreamworks
    Joe M Aguilar                                                                    Joe Aguilar
                                               Animation Studio Production)

                                               Marketing Production (Dreamworks
    Francine Marchetti
                                               Animation Studio Production)

                                               Marketing Production (Dreamworks
    Les Hunter
                                               Animation Studio Production)

                                               Marketing Production (Dreamworks
    Amy Krider
                                               Animation Studio Production)

                                               Marketing Production (Dreamworks
    Charley C Walters                                                                Charley Walters
                                               Animation Studio Production)




Synopsis
   Project Synopsis
   Barry B. Benson is a graduate bee fresh out of college who is disillusioned at his lone career choice:
   making honey. On a rare trip outside the hive, Barry's life is saved by Vanessa, a ﬂorist in New York City.
   As their relationship blossoms, he discovers humans are mass consumers of honey and decides to sue
   the human race for stealing bees' honey.


Financial
   U.S. Box Oﬃce
                                                                           Average
    Week Prior To              Weekend Gross              Screens                         Cume
                                                                           (PSA)

    11/06/2007 (3_day)         $38,021,044                3928             $9,679         $38,021,044

    11/13/2007 (3_day)         $25,565,462                3944             $6,482         $71,779,597

    11/20/2007 (3_day)         $14,008,444                3984             $3,516         $93,570,695

    11/27/2007 (3_day)         $11,813,502                3507             $3,369         $111,860,810

    12/04/2007 (3_day)         $4,444,798                 3150             $1,411         $117,616,494
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 36 of 38 Page ID #:553




   12/11/2007 (3_day)         $2,606,153              2707            $963            $121,021,546

   12/18/2007 (3_day)         $760,196                1609            $472            $122,355,577

   12/25/2007 (3_day)         $408,864                539             $759            $123,060,493

   01/01/2008 (3_day)         $637,798                475             $1,343          $124,214,368

   01/08/2008 (3_day)         $443,220                407             $1,089          $125,196,072

   01/15/2008 (3_day)         $300,799                338             $890            $125,595,476

   01/22/2008 (4_day)         $331,262                296             $1,119          $125,993,358

   01/29/2008 (3_day)         $200,101                265             $755            $126,233,269

   02/05/2008 (3_day)         $150,457                246             $612            $126,424,663

   02/12/2008 (3_day)         $139,690                206             $678            $126,597,121



  Budgets
  Budget
  Project Budget           Production Budget: $150,000,000 (Studio System)

                           Estimated Budget: $150,000,000 (11/12/2007)



Notes
  Development
  Based on an original idea by Jerry Seinfeld.


  Distribution
  Distribution             Released in New Zealand on Flat December 6, 2007.
  Country of Origin
  US Release Date          Wide Release in Germany on Flat December 13, 2007.
  Screenings
                           United States

                           Released in United States on Flat Fall November 2, 2007.

                           Festivals Screenings: Shown at London Film Festival (Gala) October 17-
                           November 1, 2007. - 2007

                           Festivals Screenings: Shown at Santa Barbara International Film Festival
                           (Apple Box) January 24-February 3, 2008. - 2008

                           Festivals Screenings: Shown at Dubai International Film Festival (Cinema
                           for Children, Dubai Gala Screening) December 9-16, 2007. - 12/2007
Case 2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 37 of 38 Page ID #:554


  Technical
   Running Time            90 Minutes
   Ratings
   Film Stock              MPAA PG (mild suggestive humor, and a brief depiction of smoking)
   Sound
                           Film Stock c Technicolor

                           Dolby Digital Dolby Digital

                           Dolby Digital Dolby SR

                           DTS DTS

                           SDDS SDDS

                           Sound Dolby Digital/DTS/SDDS


  General
  Additional Notes         Estimate US Print: 3928


Awards
  Awards
   Year      Award                      Category                  Result            Recipient

   2008      Critics' Choice Award      Best Animated Feature     Nominee

                                        Best Animated Feature                       Christina
   2008      Golden Globe Award                                   Co-Nominee
                                        Film                                        Steinberg

                                        Outstanding Producer of                     Jerry Seinfeld
             Producers Guild of
   2008                                 Animated Theatrical       Co-Nominee        Christina
             America Award
                                        Motion Pictures                             Steinberg
       Case
10/28/2020    2:21-cv-00984-CBM-PD Document 28-6 Filed 08/02/21 Page 38 of 38 Page ID #:555




https://mail.google.com/mail/u/1/?tab=wm&ogbl#inbox/FMfcgxwKjBSNcQbrsBmwPvQhnwlTVhpj?projector=1   1/1
